ORDER

PER CURIAM.
Husband appeals from the trial court’s granting of summary judgment to counselor in his suit for breach of fiduciary duty. Husband alleged counselor, who had been his marriage counselor, had disclosed confidential information, advised his wife to dispose of marital property and demand more money and property during their dissolution proceeding, and provided legal services without a license. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value.
However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
Counselor’s motion for sanctions for a frivolous appeal is denied.
We affirm the judgment pursuant to Rule 84.16(b).